Citation Nr: 9905113	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  91-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for rheumatic 
heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1946 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which granted only a 30 percent rating for the 
veteran's service-connected rheumatic heart disease, 
effective October 1990 the date of his claim for an increased 
rating. 

This case was previously before the Board in October 1991 and 
in May 1995 when it was remanded for additional medical 
evidence to include examination of the veteran.  The 
requested development has been completed.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  VA medical opinions have concluded that there is no 
medical evidence of residuals of the veteran's service-
connected rheumatic heart disease; any current symptoms are 
attributed to other nonservice-connected heart disease.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
rheumatic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 7000 (1997 and 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his rheumatic 
heart disease should be rated higher than his current 30 
percent is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual Background

Service medical records show that the veteran was recommended 
for separation from the service because of some 
manifestations suggesting an old rheumatic fever, although a 
conclusive diagnosis was not possible.  Symptoms suggestive 
of rheumatic fever were noted to be a mitral systolic murmur 
of low intensity, polyarthritis, low grade fever, and an 
elevated sedimentation rate.  He was originally service 
connected in a May 1947 rating decision for rheumatic heart 
disease with a cardiac manifestation.  Although he was 
originally service connected at a total disability rating, 
this was reduced to noncompensable in an April 1948 rating 
decision based on the results of a VA examination which was 
"unable to determine any evidence of chronic heart 
disease."  The veteran's zero (0%) percent rating remained 
in effect continuously from June 1948 until he was granted an 
increased 30 percent evaluation in the rating decision on 
appeal in December 1990.  This increase was based on a letter 
from the veteran's private physician which stated the he was 
now seven years post coronary artery bypass graft and had 
stable mild anginal syndrome well controlled with 
medications.  He was noted to be in excellent health, though 
he did require cardiac follow-up.  His cardiac prognosis was 
good and he was symptom-free at all but maximal activity.

In his notice of disagreement with the RO's decision, the 
veteran argued that he should be rated higher than 30 percent 
"since I was retired from the Railroad because of this 
condition."  He also wanted a physical examination.  The 
case was forwarded to the Board and remanded in October 1991 
for a physical examination of the veteran.

The veteran was provided an examination in November 1991 by a 
fee-basis cardiac specialist.  He gave a history of 
developing symptoms of acute rheumatic fever in the service.  
He stated that on discharge he was told to avoid any 
significant physical activity.  He was employed by the 
Railroad as a bookkeeper for 33 years.  About 7 or 8 years 
ago, he began to experience chest pain on exertion and 
underwent coronary bypass grafting.  He described tolerance 
for low-level physical activity, such as playing golf, but 
stated that on more marked activity, such as showering, 
shaving, taking out the trash, and sometimes just rushing, he 
would get chest pain similar to the chest pain he had before 
surgery.  There was mild dyspnea, but none at rest.  The 
impression was as follows:

The principal limitation appears to be 
chest pain on effort, for which he has an 
anti-anginal regimen.  There is also 
systolic hypertension.  I found no 
clinical evidence for chronic rheumatic 
valvular disease as a consequence of the 
apparently well documented acute 
rheumatic fever of 43 years ago.

The examiner reserved a final opinion on the veteran's 
condition with regard to his rheumatic heart status until he 
could examine an echocardiogram which had been done several 
months ago.

Reports of the veteran's outpatient treatment were submitted 
from the VA Medical Center (VAMC) in Dallas.  These show that 
he underwent an elective cardiac catheterization in February 
1992, with a successful percutaneous transluminal angioplasty 
of the right coronary lesion following complaints of 
exertional chest pain diagnosed as crescendo angina.  Records 
received from the VAMC in Amarillo show that in March 1993 
the veteran was getting along well with his medication, had 
no complaints of dyspnea but had three episodes of angina.  

The Board again remanded the veteran's claim in May 1995 
noting that there was no evidence to indicate that the 
cardiologist in the November 1991 VA examination had ever 
performed the review of the veteran's echocardiogram.  
Another VA examination was ordered and the examiner requested 
to document any evidence of rheumatic heart disease, and the 
effects of superimposed arteriosclerotic heart disease.

The veteran was provided a VA heart diseases examination in 
August 1995.  He had no complaints of paroxysmal nocturnal 
dyspnea, orthopnea, syncope or palpitations.  He was noted to 
be New York Heart Association class II.  He had occasional, 
infrequent, atypical angina.  Electrocardiogram showed sinus 
brachycardia.  X-ray examination showed a granuloma but was 
otherwise negative.  The examiner noted that he was unable to 
perform a stress test.  Transthoracic echocardiogram was 
negative.  The diagnoses were (1) status post coronary artery 
bypass graft, (2) normal left ventricular ejection fraction, 
(3) New York Heart Association Class II, (4) atypical angina 
with negative myocardial perfusion study; on medication, and 
(5) "(n)o evidence of rheumatic heart disease by history and 
physical and by transthoracic echocardiogram."

Another VA examination was ordered to more fully assess the 
veteran's present condition, and to consider his disability 
under newly revised rating criteria for the cardiovascular 
system which relies heavily on the veteran's metabolic 
function as an indicator of his level of disability.  This 
examination was conducted in January 1998.  The veteran 
currently denied any anginal episodes and was post coronary 
artery bypass graft for the past seven months.  He reported 
no shortness of breath, dizziness, palpitations or syncope.  
He stated that he felt well following his coronary artery 
bypass graft and was limited in his activity only by back 
pain.  His New York Heart Association Class was I.  X-ray 
examination of the chest showed no cardiomegaly and no acute 
disease.  No arrhythmia was noted on electrocardiogram.  The 
assessment was as follows:

1.  Status post coronary artery bypass 
graft, stable.  Good postoperative 
progress.  No angina.
2.  Hypertension is questionable.
3.  Rheumatic heart disease, no sequelae.  
Needed to confirm with echocardiogram.
4.  Hyperlipidemia, controlled by 
medication.

In an addendum to the report, the examiner wrote:

The transthoracic echocardiogram does not 
show changes indicative of rheumatic 
heart disease, if indeed such was ever 
present; i.e., LA size, LV size and LV 
contractility.  The findings of mild 
mitral regurgitation by echocardiogram is 
of no clinical significance and may be a 
consequence of ischemic heart disease.

Analysis

The veteran's service-connected rheumatic heart disease is 
currently rated 30 percent disabling under 38 C.F.R. Part 4, 
Diagnostic Code 7000, for inactive rheumatic heart disease.  
Under the criteria for this code in effect at the time the RO 
originally considered the veteran's claim for an increased 
rating in December 1990, a 30 percent rating was assigned for 
inactive rheumatic heart disease from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for three years, or diastolic 
murmur with characteristic EKG manifestations or definitely 
enlarged heart.  The next higher, or 60 percent evaluation 
was warranted with the heart definitely enlarged; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; more than light manual 
labor precluded.

The Board notes that the criteria for rating cardiovascular 
disorders were recently revised by VA, effective January 12, 
1998.  See 62 Fed. Reg. 65, 207-224 (December 11, 1997).  The 
foregoing revision incorporates objective measurements of the 
level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop.  In accordance with the revised criteria for 
Diagnostic Code 7000, a 60 percent rating is warranted for 
the veteran's service-connected heart disease in the event of 
the incidence of more than one episode of congestive heart 
failure in the past year, or; a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating, pursuant to the revised criteria for 
Diagnostic Code 7000, is warranted for chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. See Id., at 65, 219.

The Board further observes that METs are measured by means of 
a treadmill test. However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable." Id., at 65, 211.

If non-service connected arteriosclerotic heart disease is 
superimposed on service-connected valvular or other non-
arteriosclerotic heart disease, a medical opinion as to which 
condition is causing the current signs and symptoms shall be 
requested.  38 C.F.R. § 4.104, note following Diagnostic Code 
7005 (effective January 12, 1998).

The United States Court of Veterans Appeals (Court) has 
stated that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran's disability was reviewed by the RO 
under the new rating criteria and a supplemental statement of 
the case containing the new rating criteria was sent to the 
veteran in May 1998.

The Board has considered the veteran's claim for an increased 
rating under both the old and new criteria; however, because 
the medical evidence beginning with the VA examination in 
November 1991 has consistently shown no evidence of any 
residuals of rheumatic heart disease, a higher rating is not 
possible.  It appears that the veteran, having submitted 
private medical records of his treatment for arteriosclerotic 
heart disease, status post-coronary artery bypass graft in 
May 1982, was originally rated 30 percent based on symptoms 
of mild anginal syndrome and resolution of reasonable doubt 
because his symptoms could not be dissociated from his 
rheumatic heart disease.  However, since that time the 
veteran has undergone several examinations including 
echocardiograms to determine the extent of any residuals of 
his earlier diagnosis of rheumatic heart disease.  These 
examinations found no evidence of rheumatic heart disease.  
Specifically, the January 1998 examination showed that the 
left ventricular ejection fraction was within normal limits, 
the mitral and aortic valve appeared normal, there was mild 
regurgitation of the mitral valve which was believed to be of 
no clinical significance, borderline hypertrophy of the left 
ventricle, no exertional shortness of breath, no murmur, and 
no cardiomegaly noted on X-ray examination of the chest.  
There was also no acute disease evident on X-ray examination 
of the chest except for surgical changes associated with his 
coronary artery bypass graft.  While it is certain that the 
veteran has some manifestations of heart disease, these have 
been clearly attributed to his nonservice-connected 
cardiovascular disease rather than any rheumatic valvular 
disease. See 38 C.F.R. § 4.104, note following Diagnostic 
Code 7005.  As such, the preponderance of the evidence is 
against an increased rating for service-connected rheumatic 
heart disease.

Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

An increased rating for rheumatic heart disease is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

